Filed 12/13/13 In re Joshua S. CA5


                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


In re JOSHUA S., a Person Coming Under
the Juvenile Court Law.


THE PEOPLE,                                                                            F067114

         Plaintiff and Respondent,                                       (Super. Ct. No. JJD064843)

                   v.
JOSHUA S.,                                                                          OPINION

         Defendant and Appellant.


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Juliet L.
Gallo, Judge.
         Robert McLaughlin, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.

                                                        -ooOoo-

*        Before Gomes, Acting P.J., Peña, J., and Oakley, J.†

†     Judge of the Superior Court of Madera County, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
       Appellant, Joshua S., admitted allegations in two separate petitions charging him
with second degree burglary (Pen. Code, §§ 459; 460, subd. (b)),1 resisting arrest (§ 148,
subd. (a)(1)), and petty theft (§ 484, subd. (a)) and was committed to the Tulare County
Youth Facility for 365 days after he violated a grant of probation. Following independent
review of the record pursuant to People v. Wende (1979) 25 Cal. 3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On June 19, 2010, at approximately 12:35 a.m., police officers responding to a
break-in of a shed belonging to the First Assembly of God Church in Porterville observed
then 14-year-old Joshua and two other males running from behind a building. The
officers yelled for the males to stop but they continued running and eventually were
detained. The three males were carrying boxes that were consistent with boxes of potato
chips located inside the shed that was burglarized. Although the shed had a broken
window, during postarrest interviews all three males claimed that they entered the shed
through an open door.
       On July 15, 2010, the district attorney filed a petition charging Joshua with second
degree burglary (count 1), petty theft (count 2), and resisting arrest (count 3).
       On February 1, 2011, Joshua stole three packages of peanuts worth $1.50 from a
Rite Aid store in Porterville.
       On February 9, 2011, Joshua admitted counts 1 and 3 of the July 15, 2010,
petition, contingent upon receiving deferred entry of judgment (DEJ), and count 2 was
dismissed. Additionally, the prosecutor agreed to reduce count 1 to a misdemeanor if
Joshua was found unsuitable for DEJ.
       On February 16, 2011, the district attorney filed a petition charging Joshua with
petty theft.

1      Unless otherwise indicated all further statutory references are to the Penal Code.


                                              2
       On March 9, 2011, the court issued an arrest warrant for Joshua after he failed to
appear for a DEJ hearing.
       On June 2, 2011, Joshua admitted the petty theft offense alleged in the
February 16, 2011, petition and the court granted him DEJ with respect to both petitions.
The court also declared Joshua’s second degree burglary offense to be a felony.
       On March 28, 2012, after Joshua failed to appear for a DEJ hearing, the court
terminated him from the program and issued a bench warrant.
       On October 31, 2012, the court declared Joshua a ward of the court, placed him on
probation, and ordered him to serve a commitment of 90 to 180 days at the Tulare County
Youth Treatment Center Unit.
       On November 26, 2012, the court modified Joshua’s program and released him to
the Aftercare program.
       On December 17, 2012, the probation department filed a Notice of Violation of
Probation alleging that Joshua violated his probation by failing to report to probation,
failing to enroll in substance abuse counseling, and absconding on two occasions when he
was contacted by probation.
       On January 23, 2013, the court issued an arrest warrant for Joshua after he failed
to attend a compliance review hearing.
       On March 26, 2013, Joshua admitted violating his probation as alleged by the
probation officer.
       On April 10, 2013, the court set Joshua’s maximum term of confinement at three
years six months and it committed him to the Tulare County Youth Facility for a period
of 365 days.
       Joshua’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the



                                              3
record. (People v. Wende, supra, 25 Cal. 3d 436.) Joshua has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               4